In an action, inter alia, to foreclose a mortgage, the defendant Isabelle D. Van Caloen appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered February 26, 1997, which denied her motion for summary judgment on her cross claims to recover damages for fraud and deceit asserted against the defendant Herve Van Caloen.
Ordered that the order is affirmed, with costs.
There exist issues of fact as to whether the defendant Herve Van Caloen made a misrepresentation of fact to the defendant Isabelle D. Van Caloen with respect to his net worth or financial condition prior to the execution of the stipulation of settlement dated October 26, 1995, between these two parties in an unrelated matrimonial action (see, Ruse v Inta-Boro Two-Way Radio Taxi Assocs., 166 AD2d 641).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.